Title: To James Madison from Sylvanus Bourne, 7 October 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


7 October 1801, Amsterdam. Reports that, contrary to general expectation, peace preliminaries between France and Great Britain were signed at London on 2 Oct.; terms are still unknown. Declares event will “produce a marked & most material change in the political & commercial Worlds, & its consequences on the future destinies of Europe cannot yet be traced.” Encloses letter to Jefferson on regulation of income for consuls. States that peace will reduce his income by “three quarters” and asks whether the importance of his office, as “the only representation of our Country to this,” does not merit a guaranteed annual income. Adds in postscript that arrangements for the new plan of government in Holland are not yet complete.
 

   RC and enclosure (DNA: RG 59, CD, Amsterdam, vol. 1). RC 2 pp. Enclosure (2 pp.) is Bourne to Jefferson, 7 Oct. 1801, requesting an annual compensation of $2,000 to $2,500 toward which consular fees collected would be credited.


   A full transcription of this document has been added to the digital edition.
